

	

		II

		109th CONGRESS

		2d Session

		S. 2615

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 7, 2006

			Ms. Murkowski introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide equitable treatment for the

		  people of the Village Corporation established for the Native Village of Saxman,

		  Alaska, and for other purposes.

	

	

		1.FindingsCongress finds that—

			(1)the Cape Fox Corporation (referred to in

			 this Act as Cape Fox) is a Village Corporation for the Native

			 Village of Saxman, Alaska, organized pursuant to the Alaska Native Claims

			 Settlement Act (43 U.S.C. 1601 et seq.);

			(2)similar to other Village Corporations in

			 southeast Alaska, under section 16 of that Act (43 U.S.C. 1615), Cape Fox could

			 select only 23,040 acres from land withdrawn for the purpose of that

			 selection;

			(3)under section 22(l) of that Act (43 U.S.C.

			 1621(l))—

				(A)the Village Corporations in southeast

			 Alaska, other than Cape Fox, were restricted with respect to the selection of

			 land within 2 miles of a home rule city (as that term is used in that Act);

			 and

				(B)to protect the watersheds in the vicinity,

			 Cape Fox was restricted with respect to the selection of land within 6 miles of

			 the boundary of the home rule city of Ketchikan, Alaska;

				(4)the 6-mile restriction described in

			 paragraph (3)(B) precluded Cape Fox from selecting valuable timber land,

			 industrial sites, and other commercial property located—

				(A)within the townships in which the Native

			 Village of Saxman is located, more particularly described as T.75 S., T.76 S.,

			 R.91 E., Copper River Meridian; and

				(B)on surrounding land that is far removed

			 from Ketchikan, Alaska, and its watersheds;

				(5)as a result of that 6-mile restriction,

			 only the remote, mountainous, northeast corner of the property described in

			 paragraph (4)(A), which is nonproductive and has no known economic value, was

			 available for selection by Cape Fox, as required under section 16(b) of the

			 Alaska Native Claims Settlement Act (43 U.S.C. 1615(b));

			(6)land selections by Cape Fox under that Act

			 were further limited by the fact that—

				(A)the Annette Island Indian Reservation is

			 located within the applicable selection area; and

				(B)land of that reservation is unavailable for

			 selection by Cape Fox;

				(7)Cape Fox is the only Village Corporation

			 affected by the restrictions described in paragraphs (3)(B) and (6);

			(8)the Secretary of the Interior (referred to

			 in this Act as the Secretary) has advised Congress that the

			 predicament of Cape Fox is sufficiently unique to warrant the legislative

			 remedy provided by this Act; and

			(9)the adjustment of the selections available

			 and conveyances of land to Cape Fox under the Alaska Native Claims Settlement

			 Act (43 U.S.C. 1601 et seq.), and the related adjustment of selections

			 available and conveyances of land to the Regional Corporation for Sealaska

			 established pursuant to that Act, are in accordance with—

				(A)the purposes of that Act; and

				(B)the public interest.

				2.Waiver of core

			 township requirement for certain landNotwithstanding section 16(b) of the Alaska

			 Native Claims Settlement Act (43 U.S.C. 1615(b)), Cape Fox shall not be

			 required to select or receive conveyance of the approximately 160 acres of

			 unconveyed Federal land located within sec. 1, T.75 S., R.91 E., Copper River

			 Meridian.

		3.Selection outside

			 exterior selection boundary

			(a)Selection and

			 Conveyance of Surface EstateNot later than 90 days after the date of

			 enactment of this Act, in addition to land made available for selection under

			 the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), Cape Fox may

			 select, and, on receiving written notice of the selection, the Secretary shall

			 convey, the approximately 99 acres of the surface estate of Tongass National

			 Forest land located outside the exterior selection boundary of Cape Fox (as in

			 existence on the day before the date of enactment of this Act) and more

			 particularly described as follows:

				(1)T.73 S., R.90 E., Copper River

			 Meridian.

				(2)Of land located in sec. 33—

					(A)the 38 acres located within the

			 SW1/4SE1/4;

					(B)the 13 acres located within the

			 NW1/4SE1/4;

					(C)the 40 acres located within the

			 SE1/4SE1/4; and

					(D)the 8 acres located within the

			 SE1/4SW1/4.

					(b)Conveyance of

			 Subsurface EstateOn

			 conveyance to Cape Fox of the surface estate to the land identified in

			 subsection (a), the Secretary shall convey to Sealaska Corporation the

			 subsurface estate to the land.

			(c)TimingThe Secretary shall complete the

			 conveyances to Cape Fox and Sealaska Corporation under this section as soon as

			 practicable after the date on which the Secretary receives a notice of the

			 selection of Cape Fox under subsection (a).

			(d)Entitlement

			 fulfilled

				(1)Definition of

			 approved conveyanceThe term

			 approved conveyance means the conveyance of the 40 acres described

			 as the SW1/4NE1/4 of sec. 10, T.74

			 S., R.90 E., Copper River Meridian, selected and approved for conveyance by the

			 decision of the Bureau of Land Management dated May 3, 2000.

				(2)Treatment as

			 full entitlementThe

			 conveyance of land to Cape Fox and Sealaska Corporation pursuant to subsection

			 (a) and the approved conveyance shall be considered to fulfill the entitlement

			 of—

					(A)Cape Fox under section 16 of the Alaska

			 Native Claims Settlement Act (43 U.S.C. 1615); and

					(B)Sealaska Corporation to any subsurface

			 interest in the land under section 14(f) of that Act (43 U.S.C.

			 1613(f)).

					

